182 S.W.3d 717 (2006)
Christopher COUCH, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85702.
Missouri Court of Appeals, Eastern District, Division One.
January 24, 2006.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Movant, Christopher Couch, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that his plea counsel rendered ineffective assistance by promising him that he would not receive more than a ten-year sentence if he pled guilty.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).